DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-36 is/are pending.  


Allowable Subject Matter
Claims 2, 5, 7, 14-15, 23, 28, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9, 11-12, and 16 would be allowable if the associated 35 USC 112(b) rejections are addressed and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 6/7/2022, with respect to the claim objections have been fully considered and are persuasive, except those at #9 in the 5/20/2022 Office Action.  The claim objections of claims 3-4, 8-9, 12, 17, 19, and 21-24 has/have been withdrawn due to the Applicant’s amendments, except as noted supra. 

Applicant’s arguments, filed 6/7/2022, with respect to the rejection(s) of claim(s) 1-23 and 25-31 under Gross, et al (US 2011/0166649 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McNamara, et al (US 2008/0228266).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11-13, 16, 18-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-9 each recite “a prosthesis”.  Claim 6, from which each of these claims depends, also recites “a prosthesis”.  It is unclear if the prostheses introduced in claims 8-9 are the same as that introduced in claim 6 or additional prostheses.  For purposes of examination the Examiner considers this language to be “the prosthesis”.  
Claims 11-13 and 16 each recite “a prosthesis”.  Claim 10, from which each of these claims depends, also recites “a prosthesis”.  It is unclear if the prostheses introduced in claims 11-13 and 15 are the same as that introduced in claim 10 or additional prostheses.  For purposes of examination the Examiner considers this language to be “the prosthesis”.  
Claims 18, 20-22, and 24 each recites “a prosthesis”.  Claim 17, from which each of these claims depends, also recites “a prosthesis”.  It is unclear if the prostheses introduced in claims 18, 20-22, and 24 are the same as that introduced in claim 17 or additional prostheses.  For purposes of examination the Examiner considers this language to be “the prosthesis”.  
Claim 19 recites “the prosthesis”.  It is unclear if this is the prosthesis of claim 18 or claim 17.  
	
Claim 20 recites “the prosthesis”.  It is unclear if this is the prosthesis of claim 20 or claim 17.  For purposes of examination the Examiner considers this language to be “the prosthesis”. 
Claim 24 recites “the prosthesis”.  It is unclear if this is the prosthesis of claim 24 or claim 17.  For purposes of examination the Examiner considers this language to be “the prosthesis”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 10, 13, 17-22, 24-27, 29-32, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNamara, et al (McNamara) (US 2008/0228266).

Rejection Alternative #1
Regarding Claim 1, McNamara teaches a system (e.g. Figure 8), comprising: 
an orientation loop  (e.g. annotated Figure 8(1) below, circled feature) contacting a terminal end of a first lumen (e.g. annotated Figure 8(1) below, terminal end of radially inner lumen located at arrow) and connected to a terminal end of a second lumen (e.g. Figure 8, connected to #50 via the first lumen), 
at least a portion of the first lumen disposed within the second lumen (e.g. Figure 8); and 
a first guidehead connected to the orientation loop (e.g. Figure 8, #60).

Regarding Claim 25, the orientation loop configured to bow outward upon adjustment of the first lumen relative the second lumen in a first direction (e.g. Figure 7 to Figure 8) and narrows inward upon adjustment of the first lumen relative the second lumen in a second direction opposite the first direction (e.g. [0066], the device is retractable). 

    PNG
    media_image1.png
    511
    409
    media_image1.png
    Greyscale

Annotated Figure 8(1), McNamara
Regarding Claim 10, McNamara teaches a system (discussed supra for claim 1), comprising: 
an orientation loop contacting a terminal end of a first lumen and connected to a terminal end of a second lumen, at least a portion of the first lumen disposed within the second lumen (each of these features is discussed supra for claim 1), and 
a prosthesis holder system (e.g. Figure 8, #60) configured to slide along the orientation loop for placement of a prosthesis adjacent a heart valve (e.g. Figures 6-8, #60 slides relative to the orientation loop).
Regarding Claim 13, there is a prosthesis connected to the prosthesis holder system (e.g. Figure 12, #102). 


Regarding Claim 17, McNamara teaches a prosthesis delivery system for delivering a prosthesis adjacent an annulus of a heart valve of a heart, the heart having an atrium and a ventricle (e.g. Figure 8), the system comprising: 
a catheter configured to be positioned within the atrium (e.g. Figure 8, #50, the catheter is sized such that it is able to be passed into the atrium); 
an orientation loop (discussed supra for claim 1) disposed within the catheter (e.g. Figure 8) and configured to be expressed from the catheter (e.g. Figures 6-8) and configured such that a portion of the orientation loop is deliverable through the heart valve to the ventricle (e.g. Figure 8) such that a first segment of the orientation loop (e.g. Figure 8, #76) is configured to be oriented at a first commissure of the heart valve while a second segment of the orientation loop (e.g. Figure 8, #78) is configured to be oriented at a second commissure of the heart valve (e.g. Figure 8, #s76, 78 are on opposite sides of a line and therefore are able to be placed as claimed); and 
a prosthesis holder system (discussed supra for claim 10) configured to utilize the orientation loop for placement of the prosthesis adjacent the heart valve (the holder uses the loop as a conduit).
Regarding Claim 18, the prosthesis holder system includes a guide (e.g. Figure 8, #60) configured to hold a leg of a prosthesis in an extended state such that the leg may be placed through the annulus of the heart valve and into the ventricle (the guide is able to hold a leg extended when it is attached to the guide and the guide is in a straight configuration). 
Regarding Claim 19, the guide adjusts (e.g. Figures 6-8, the guide is able to be extended and curled) to allow the leg to release from the guide so the leg may be folded or furled within the ventricle while a ring of the prosthesis is located in the atrium (as claimed only the functionality is required; the guide is able to release a leg that is around it such as by holding the guide and/or leg and separating the components). 
Regarding Claim 20, the holder system adjusts to fold or furl and unfold or unfurl commissure legs of a prosthesis for positioning and repositioning the legs (discussed supra for claim 19 and repositioning is able to be achieved by movement of the leg when attached to the guide), the holder system configured to retract the prosthesis into the catheter (the holder is able to be removed from the implantation site). 
Regarding Claim 24, there is a prosthesis (e.g. Figure 9, #102), the holder system configured to pass through a central lumen of the prosthesis (as the holder is a wire it is fully capable of passing within a prosthesis).
 
Rejection Alternative #2
Regarding Claim 1, McNamara teaches a system (e.g. Figure 8), comprising: 
an orientation loop  (e.g. annotated Figure 8(2) below, circled feature) contacting a terminal end of a first lumen (e.g. Figure 8(2), first lumen is that of #78) and connected to a terminal end of a second lumen (e.g. annotated Figure 8(2) below, terminal end of radially inner lumen #72 located at arrow), at least a portion of the first lumen disposed within the second lumen (e.g. Figure 8); and 
a first guidehead connected to the orientation loop (e.g. Figure 8, #60).

    PNG
    media_image2.png
    511
    409
    media_image2.png
    Greyscale

Annotated Figure 8(2), McNamara

Regarding Claim 3, the orientation includes a first segment and a second segment and the first guidehead is slideably connected to the first segment, there is a second guidehead connected to the second segment (each preceding feature is taught as discussed supra for claim 2), the guideheads together form a nose cone positioned at a terminal end of a catheter for delivering a prosthesis (e.g. Figures 7 and 9, where the guideheads meet at the shown end of the system; catheter, #50).
Regarding Claim 4, the second lumen is disposed within a catheter having a nose cone (e.g. Figure 7, discussed supra for claim 3), the first guidehead comprising at least a portion of the nose cone (discussed supra for claim 3).
Regarding Claim 6, the first guidehead is part of a prosthesis holder system (e.g. Figure 12, #60 holds a prosthesis, #102) configured to slide along the orientation loop for placement of a prosthesis adjacent a heart valve (e.g. Figures 6-8).


Regarding Claim 17, McNamara teaches a prosthesis delivery system for delivering a prosthesis adjacent an annulus of a heart valve of a heart, the heart having an atrium and a ventricle (e.g. Figure 8), the system comprising: 
a catheter configured to be positioned within the atrium (e.g. Figure 8, #50, the catheter is sized such that it is able to be passed into the atrium); 
an orientation loop (discussed supra for claim 1) disposed within the catheter (e.g. Figure 8) and configured to be expressed from the catheter (e.g. Figures 6-8) and configured such that a portion of the orientation loop is deliverable through the heart valve to the ventricle (e.g. Figure 8) such that a first segment of the orientation loop (e.g. Figure 8, #76) is configured to be oriented at a first commissure of the heart valve while a second segment of the orientation loop (e.g. Figure 8, #74) is configured to be oriented at a second commissure of the heart valve (e.g. Figure 8, #s76, 74 are on opposite sides of a line and therefore are able to be placed as claimed); and 
a prosthesis holder system (e.g. Figure 8, #60) configured to utilize the orientation loop for placement of the prosthesis adjacent the heart valve (the holder uses the loop as a conduit).

Regarding Claim 21, there is a spreader (e.g. annotated Figure 8(2) above, #s 78, 82, 86) configured to expand and retract a prosthesis (e.g. Figures 6-8). 
Regarding Claim 22, there is a device flex mechanism (e.g. annotated Figure 8(2) above, #s 78, 82, 86) configured to flex a ring body of a prosthesis in an anterior-posterior direction (e.g. Figures 6-8, when a ring is attached to this feature it is able to flex the device in the anterior and posterior directions). 


Regarding Claim 26, McNamara teaches a system (discussed supra for claim 1), comprising: 
an orientation loop (e.g. annotated Figure 8(2) below, circled feature) joined to a distal end of a first lumen (e.g. Figure 8(2), second lumen is that of #78) and joined to a distal end of a second lumen (e.g. annotated Figure 8(2) below, terminal end of radially inner lumen located at arrow), 
at least a portion of the first lumen disposed within the second lumen (e.g. annotated Figure 8(2) below), 
the orientation loop bows outward upon adjustment of the first lumen relative the second lumen in a first direction (e.g. Figure 7 to Figure 8) and narrows inward upon adjustment of the first lumen relative the second lumen in a second direction opposite the first direction (e.g. [0066], the device is retractable).
Regarding Claim 27, the orientation loop has first and second segments (discussed supra for claim 2), portions of the first segment extend away from portions of the second segment when a distance between a terminal end of the first lumen and a terminal end of the second lumen shortens (e.g. Figures 6-8, occurs as #76 expands away from #74). 

Regarding Claim 29, there is a first guidehead connected to the orientation loop (e.g. Figure 8, #60). 
Regarding Claim 30, the orientation loop includes first and second segments (discussed supra for claim 2), portions of the first segment extend away from the second segment (discussed supra for claim 27), the first segment and the second segment define a reference plane transverse a plane generally defined by an annulus of a heart valve through which the orientation loop is configured to pass (e.g. Figure 8, 12, plane that is the page).
Regarding Claim 31, the first segment bows away from the second segment (discussed supra for claims 27, 30), the first segment and the second segment define a reference plane transverse a plane generally defined by the annulus of the heart valve (discussed supra for claim 30). 
  

Regarding Claim 32, a system (discussed supra for claim 26), comprising: 
an orientation loop joined to a distal portion of a first lumen and joined to a distal portion of a second lumen, at least a portion of the first lumen disposed within the second lumen (each feature is discussed supra for claim 26); and 
a first guidehead connected to the orientation loop (e.g. Figure 8, #60).
Regarding Claim 36, the orientation loop is configured to fully retract into a catheter upon disconnecting from a prosthesis (e.g. Figures 9-15).

Relevant Prior Art
US 5,192,291 to Pannek teaches in e.g. Figures 3-4, an (open) orientation loop that bows radially outward and is able to narrow radially inward.  The orientation loop has first and second segments and the system has first and second lumens with the first lumen within the second lumen.  The system has a single guidehead.  The orientation loop is joined to the terminal end of one lumen.  
US 2001/0020126 to Swanson, et al teaches in e.g. Figure 21, an orientation loop that bows radially outward and is able to narrow radially inward.  The orientation loop has first and second segments and the system has first and second lumens with the first lumen within the second lumen.  The system has a single guidehead.  The orientation loop is joined to the terminal end of one lumen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        7/18/2022